[rezservespav3clean002.gif] [rezservespav3clean002.gif]







Stock Purchase Agreement




THIS STOCK PURCHASE AGREEMENT dated September 13, 2016 ("Agreement"), by and
among DigitalTown, Inc., a corporation organized and existing under the laws of
Minnesota ("Buyer"), Clint Skidmore, an individual residing in British Columbia,
Canada (“Skidmore”) and Kaiyaco Ventures Ltd. (Kaiyaco”) (Skidmore and Kaiyaco
are collectively the "Sellers")

W I T N E S S E T H:

WHEREAS, Skidmore owns thirty-four (34) shares of the capital stock of Rezserve
Technologies, Ltd a corporation organized and existing under the laws of
Victoria, BC Canada with registration number B0670724 ("Company"), and Kaiyaco
owns thirty-one (31) shares of the capital stock of the Company, and

WHEREAS, the shares of the Company owned by Skidmore and Kaiyaco constitute all
of the issued and outstanding stock of the Company, and

WHEREAS, Buyer wishes to buy and the Sellers wish to sell to Buyer, on the terms
and for the consideration hereinafter provided, one hundred percent (100%) of
the Company issued and outstanding capital stock of the Company.

NOW, THEREFORE, in consideration of the promises and the respective agreements
hereinafter set forth and other good and valuable consideration, Buyer and
Sellers hereby agree as follows:

1.

PURCHASE OF COMPANY COMMON STOCK.

1.1

Sale of Common Stock.  Upon the terms and subject to the provisions of this
Agreement, the Sellers agree that they will sell, convey, transfer, assign and
deliver to Buyer at the Closing provided for in Article 2, free and clear of all
claims, liens, pledges, encumbrances, mortgages, charges, security interests,
options, preemptive rights or other interests or equities




[Type here]







--------------------------------------------------------------------------------

whatsoever, sixty-five (65) shares of duly and validly issued, fully paid and
non-assessable common stock ("Purchased Stock") of the Company owned by the
Seller.

1.2

Consideration for Sale and Transfer of the Purchased Stock.  Subject to the
terms and conditions of this Agreement and in reliance upon the representations,
warranties and covenants of Sellers herein contained, and in full consideration
of such sale, conveyance, transfer, assignment and delivery of the Purchased
Stock to Buyer, Buyer agrees to pay and deliver to the Sellers a purchase price
for the Purchased Stock of one million six hundred thousand dollars
($1,600,000).  Payment shall be 3,000,000 shares of common stock of the Buyer
(the “Shares”), and a secured convertible note in the amount of $400,000
(“Convertible Note”), to be executed simultaneously with this agreement (“Stock
Purchase Price”).

2.

THE CLOSING AND PAYMENT OF STOCK PURCHASE PRICE.

2.1

Closing.  The closing ("Closing") with respect to the acquisition of the
Purchased Stock under this Agreement and all other transactions contemplated
hereby shall take place at Bellevue, Washington on September 14, 2016. The time
and date of the Closing is hereinafter called the "Closing Date."

2.2

Payment of Stock Purchase Price.  At the Closing, the Buyer shall deliver the
Stock Purchase Price by way of a stock certificate evidencing the Shares, and
the Convertible Note, and the Buyer’s Stock will be delivered to the Sellers at
the location designated by Sellers.  

2.3

Transfer of Purchased Stock.  At the Closing, the Sellers shall deliver to Buyer
or its nominee the Purchased Stock, free and clear of all claims, liens,
pledges, encumbrances, mortgages, charges, security interests, options,
preemptive rights, restrictions or any other interests or imperfections of title
whatsoever, except the security interest as set forth in the Convertible Note.
 Said transfer shall be effected by delivery to Buyer of one or more stock
certificates.  The Sellers acknowledge that the Purchased Stock is unique and
not otherwise available, and agrees that, in addition to any other available
remedies; Buyer may seek any equitable remedies to enforce performance by the
Sellers hereunder, including, without limitation, an action for specific
performance, and Buyer agrees and acknowledges that in the




DIGITALTOWN- REZSOURCE STOCK PURCHASE AGREEMENT - 2




--------------------------------------------------------------------------------

event of a breach hereof by Buyer, Sellers may seek any equitable remedies to
enforce performance by the Buyer hereunder, including without limitation, an
action for specific performance.  




3.

REPRESENTATIONS AND WARRANTIES OF THE SELLERS.

Sellers hereby represent, warrant and agree as of the date hereof and as of the
date of the Closing as follows:

3.1

Organization and Qualification of Company.  The Company is duly organized,
validly existing and in good standing under the laws of British Columbia.  The
Company has all requisite corporate power and authority to own or lease all of
its properties and assets and to conduct its business in the manner and in the
places where such properties are owned or leased or such business is now
conducted by it.  Company is duly qualified, licensed and authorized to do
business as a corporation and is in good standing as a corporation in the
jurisdictions in which it conducts business, and is not required to be so
licensed, qualified or authorized to conduct its business or own its property in
any other jurisdiction, except where the failure to be so qualified would not
result in a material adverse effect on the Sellers’ property, operations or
financial condition (“Company Material Adverse Effect”).

The minute books of the Company contain correct and complete copies of the
Certificate of Incorporation and Bylaws of the Company, including all amendments
thereto and restatements thereof.

3.2

Authority of Company and the Sellers.  This Agreement and each of the agreements
and other documents and instruments delivered or to be delivered to Buyer
pursuant to or in contemplation of this Agreement will constitute, when so
delivered, the valid and binding obligations of Sellers as party thereto and
shall be enforceable in accordance with their respective terms, except as
enforceability may be limited by applicable equitable principles (whether
applied in a proceeding at law or in equity) or by bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting creditors' rights
generally, by the exercise




DIGITALTOWN- REZSOURCE STOCK PURCHASE AGREEMENT - 3




--------------------------------------------------------------------------------

of judicial discretion in accordance with general equitable principles, and by
equitable defenses that may be applied to the remedy of specific performance.
 The execution, delivery and performance of this Agreement and each of the
agreements and other documents and instruments delivered or to be delivered to
Buyer by Sellers or the Company have been duly authorized by all necessary
action of Sellers and, with respect to Company, are within Company's corporate
powers, and will not:

(i)

result in a breach of or constitute a default or result in any right of
termination or other Company Material Adverse Effect under any indenture or loan
or credit agreement of any of the Sellers or the Company, or any other material
agreement, lease or instrument to which any of the Sellers or the Company is a
party or by which the property of any of the Sellers or the Company is bound or
affected;

 (ii)

 result in, or require, the creation or imposition of any mortgage, deed of
trust, pledge, lien, security interest or other charge or encumbrance or claim
of any nature whatsoever on the Purchased Stock or any property or assets now
owned, leased or used by the Company;

(iii)

result in a violation of or default under any law, rule, or regulation, or any
order, writ, judgment, injunction, decree, determination, award, now in effect
having applicability to any of the Sellers;

(iv)

violate any provisions of the Certificate of Incorporation or By-Laws of the
Company, or

 (v)

require any approval, consent or waiver of, or filing with, any entity, private
or governmental.

3.4

Capitalization.  The Purchased Stock has been duly and validly authorized, and
is duly and validly issued, fully paid and non-assessable.  The Purchased Stock
is free and clear of any and all claims, liens, pledges, charges, encumbrances,
mortgages, security interests, options, preemptive or other rights, restrictions
on transfer, or other interests or equities or imperfections of title
whatsoever.  There are no other equity securities of Company outstanding on the
date hereof and there are no existing warrants, preemptive or other rights,
options, calls,




DIGITALTOWN- REZSOURCE STOCK PURCHASE AGREEMENT - 4




--------------------------------------------------------------------------------

commitments, conversion privileges, or other agreements (all of the foregoing
being collectively called "Options") obligating the Company to issue any or all
of its authorized and unissued capital stock, or any security convertible into
and/or exchangeable for capital stock of the Company.  The Company has no
capital stock of any class authorized or outstanding except as identified
herein.  The Purchased Stock represents one hundred percent (100%) of the issued
and outstanding capital stock of the Company.  

3.5

Valid Title to Purchased Stock.  The Sellers will deliver to Buyer valid and
marketable title to the Purchased Stock at the Closing, free and clear of any
claims, liens, pledges, charges, encumbrances, mortgages, security, interests,
options, preemptive or other rights, restrictions on transfer or other interest
or equities or any other imperfections of title whatsoever.  

3.7

Conduct of the Business.  The Company is not a party to, or subject to or bound
by nor are any of its assets subject to or bound by any agreement, oral or
written, or any  judgment, law, rule, regulation, order, writ, injunction or
decree of any court or governmental or administrative body which prohibits or
materially adversely affects or upon the consummation of the transactions
contemplated hereby would prohibit or materially adversely affect: (i) the use
of any or all of the assets and property of Company necessary for operation in
the ordinary and usual course of business; or (ii) the conduct of its business
and operations, in each case, in all material respects in substantially the same
manner as such business has been conducted by it.  The Company has all
properties and rights, as of the date hereof, necessary to conduct the business
and operations of the Company in all material respects in substantially the same
manner as such business has been conducted by it prior to the date hereof.

3.8

Certificate of Incorporation.  The Certificate of Incorporation of the Company
and all amendments thereto to the Articles have been validly adopted by the
stockholders and directors of the Company and the Certificate of Incorporation,
as amended, is in full force and effect and is legal, valid, binding and
enforceable in accordance with its terms.

3.9

Bylaws.  The Bylaws of the Company, and all amendments to the Bylaws, have




DIGITALTOWN- REZSOURCE STOCK PURCHASE AGREEMENT - 5




--------------------------------------------------------------------------------

been validly adopted, and the Bylaws, as amended, are in full force and effect
and are legal, valid, binding and enforceable in accordance with their terms.

3.10

Shareholders.  The Company has no stockholders other than the Sellers.  

3.11

Disclosure.  No representation or warranty in this Agreement contains or will
contain any untrue statement of a material fact or omits or will omit to state a
material fact or any fact necessary to make the statements contained therein not
materially misleading.

3.12

Subsidiaries and Investments.   The Company has no subsidiaries and does not own
any securities of or other interests or interests in, any firm, corporation,
partnership, joint venture, trust, association, estate, joint stock company,
organization, enterprise or entity, except temporary investments in the ordinary
course of business.

3.13

Assets.

(a)

Physical Assets, Cash, Machinery.  All assets of the Company included in
Company's audited Balance Sheet for month ended June, 30, 2016, (as hereinafter
defined as “Financial Statement”, other than those disposed of since Financial
Statement date in the ordinary course of business, together with the Company’s
contract and other third party rights, are at the date of the Closing, the
material assets associated with and necessary to the business and operations of
Company as presently conducted, provided. With respect to the machinery,
equipment and personal property owned by the Company, Sellers make no
representation, warranty, express or implied, including in particular the
implied warranties of merchantability and fitness for a particular purpose or
condition, other than the warranty of title and that such machinery, equipment
and personal property is substantially adequate for current needs and production
levels of the Company, including the processing of the existing backlog on a
basis consistent with the Company's past practice.  The machinery, equipment and
other like assets will be, up to the Closing, operated in a manner substantially
consistent with the Company's present operating practices.

(b)

Liens. The Company has good and marketable title to all its assets (including,
without limiting the generality of the foregoing, those reflected in the
Financial Statements, except as since sold or otherwise disposed of in the
ordinary and normal course of business on




DIGITALTOWN- REZSOURCE STOCK PURCHASE AGREEMENT - 6




--------------------------------------------------------------------------------

commercially reasonable terms, free and clear of all claims, liens, pledges,
charges, mortgages, security interests, encumbrances, equities or other
imperfections of title of any nature whatsoever, except for liens for current
taxes and assessments not yet due and payable.

(c)

Inventory. The inventory of the Company reflected in the Financial Statement or
existing at the date hereof has been acquired in the ordinary course of the
Company's business, and is of a quality and quantity saleable in the ordinary
course of the Company's business at prevailing market prices; is valued at lower
of cost or market and reflects write-downs to realizable values in the case of
items which have become unsalable or slow moving (except at prices less than
cost) through regular distribution channels in the Company's business.

Subject to write-downs complying with the preceding paragraph, the values of the
inventory stated in the balance sheet and on the books of the Company reflect
the Company's normal inventory valuation policies and were determined in
accordance with generally accepted accounting principles, practices and methods
consistently applied. Purchases commitments for raw materials and parts are not,
individually or in the aggregate, in excess of normal requirements and none are
at prices materially in excess of current market prices.  Since the Financial
Statement date, no inventory items have been sold or disposed of except through
sales in the ordinary course of business.

(d)

Real Estate.  With the exception of the real estate and buildings and
improvements thereon which the Company leases and operates as described in the
Financial Statement (the "Real Estate"). With respect to the Real Estate:

(i)

The Real Estate and the operations conducted thereon and the uses made thereof
are in compliance with all, and are not in violation of any applicable federal,
state or local statute, ordinance, code, order, requirement, law, rule or
regulation relating to occupational health or safety, building or zoning matters
except for violations that would not have a Company Material Adverse Effect.  

(ii)

No written or oral notice of violation of any applicable federal, state or local
statute, ordinance, order, requirement, law, rule, regulation, or of any
covenant, condition, restriction or




DIGITALTOWN- REZSOURCE STOCK PURCHASE AGREEMENT - 7




--------------------------------------------------------------------------------

easement affecting the Real Estate, with respect to the use or occupancy of the
Real Estate, has been given by any person having jurisdiction over the Real
Estate or  by any other person entitled to enforce the same, or to the best of
Sellers' knowledge, any other person or entity since the date of Company's
ownership of the Real Estate.

(iii)

To the knowledge of any of Sellers’ officers, without having made any
investigation, (“Sellers’ Knowledge”) there is no plan, study or effort by any
governmental authority or any other person or entity having jurisdiction over
the Real Estate which may prevent or hinder the continued use of the Real Estate
substantially as heretofore used in the conduct of the Company's business.

3.14

Financial Statements and Undisclosed Liabilities.

 (a)

The Company will deliver to the Buyer its audited Financial Statements as of
June 30, 2016 (the "Financial Statement Date"), and will provide its unaudited
balance sheet as of June 30, 2016, no later than sixty (60) days from the date
of Closing, and statements of income and retained earnings for each of the two
years or periods then ended, including, in each case, the related notes.  The
Interim Financial Statements and similar balance sheets and statements for
periods subsequent to those covered by the Interim Financial Statements are
hereinafter referred to as "Interim Financial Statements."  

(b)

All of the Financial Statements:

 (i) present fairly in all material respects the financial position of the
Company as of the dates thereof and the results of operations and changes in
financial position for the respective periods covered by such statements, and

(ii) have been prepared in accordance with generally accepted accounting
principles applied on a basis consistent with Company's past practices.

(c)

To the Sellers’ Knowledge, the Company does not have any material indebtedness,
liability, claim or obligation of any nature, fixed or contingent, choate or
inchoate, liquidated or unliquidated, secured or unsecured or otherwise of any
kind or nature whatsoever, except: (i) as shown on the Financial Statement or
incurred in the ordinary course of business subsequent to the Interim Date; (ii)
commercial obligations to perform pursuant to executory obligations not in
default




DIGITALTOWN- REZSOURCE STOCK PURCHASE AGREEMENT - 8




--------------------------------------------------------------------------------

as disclosed pursuant to this Agreement.  To the Sellers’ Knowledge, there is no
existing condition, situation or set of circumstances which would reasonably be
expected to result in any such material liabilities.

The books of account of the Company reflect as of the dates shown thereon
substantially all of its material items of income and expense, and all of its
assets, liabilities, liens and accruals required to be reflected therein.

3.15

Patents, Trade Names, Trademarks and Copyrights.

All patents, patent applications, trade names, registered or common law
trademarks, trademark applications and copyrights owned by or licensed to
Company are listed in the Financial Statement and as and to the extent indicated
in the Financial Statement  have been duly registered in, filed in or issued by
the United States Patent and Trademark Office, the United States Register of
Copyrights or the corresponding offices of other countries, states or other
jurisdictions and have been properly maintained and renewed in accordance with
all applicable provisions of law and administrative regulations in the United
States and each such country, state or other jurisdictions, as and to the
Sellers’ Knowledge, use of said patents, trade names, trademarks or copyrights
in Financial Statement does not require the consent of any third party and the
same are freely transferable and are owned exclusively by Company free and clear
of any attachments, liens, encumbrances or adverse claims.  No outstanding
order, decree, judgment or stipulation, and no proceeding charging Company with
infringement of any adversely held patent, trade name, trademark or copyright
has been filed or, to the Sellers’ Knowledge, is threatened to be filed.  The
Company does not currently use or rely upon any third party patent, trade name,
trademark or copyright in order to conduct its business as presently being
conducted.

To the Sellers’ knowledge, the Company has the right to use, free and clear of
any claims or rights of any third party, all trade secrets, customer lists,
manufacturing processes, secret processes, know-how and any other confidential
information required for or used in the manufacture or marketing of all products
either being sold or manufactured by Company, including, without limitation, any
products licensed by Company from others.  To the Sellers’ Knowledge, the




DIGITALTOWN- REZSOURCE STOCK PURCHASE AGREEMENT - 9




--------------------------------------------------------------------------------

Company is not in any way making any unlawful or wrongful use of any trade
secrets, customer lists, manufacturing processes, secret processes, know-how or
any other confidential information of any third party, including, without
limitation, any former employer of any present or past employee of Company.
 Neither the Sellers nor, to the Sellers’ Knowledge, any officer, director or
key employee (which shall mean any person at or above the office of Vice
President) of the Company is a party to any non-competition agreement,
non-disclosure agreement, or similar agreement with any third party.

3.16

List of Contracts.  Except for the contracts, commitments, plans, agreements and
licenses described in the Financial Statement, and except for items involving
less than twenty-five thousand dollars ($25,000), the Company is not a party to,
nor is any of its properties or assets subject to or otherwise bound by, any:

(a)

Contract with any present or former Stockholder, director, officer or employee,
agent or consultant;

(b)

Collective bargaining agreement (or any side agreement, local understanding or
settlement agreement relating to any such collective bargaining agreement) or
any agreement or contract with any labor union or other employees' association;

(c)

Lease or similar agreement regarding any real property or personal property
involving annualized payments or potential payments by or to the Company of at
least twenty-five thousand dollars ($25,000);

(d)

Any contract involving more than twenty-five thousand dollars ($25,000) for the
future purchase of commodities, materials, inventory, ingredients, supplies,
products, merchandise, services or equipment;

(e)

Bonus, pension, profit-sharing, retirement or any hospitalization, or insurance
or similar plan or practice, formal or informal, in effect with respect to
employees of the Company or any other person or entity;

(f)

Franchise, dealer, distribution, sales or agency contract or commitment;

(g)

Any other outstanding contract of sale or any distribution agreement,
representative




DIGITALTOWN- REZSOURCE STOCK PURCHASE AGREEMENT - 10




--------------------------------------------------------------------------------

or sales agency agreement, creating any obligation of Company to sell or
distribute products in each case involving more than twenty-five thousand
dollars ($25,000);

(h)

Guarantees or indemnities, direct or indirect, current or contingent, of the
obligations of customers of the Company or any other person or entity;

(i)

Contracts with suppliers, vendors, distributors, clients, customers or others
for the future performance of services or provision of goods by or for Company
involving more than twenty-five thousand dollars ($25,000) which are not
terminable by the Company on less than sixty (60) days prior notice without
penalty;

(j)

Insurance policy;

(k)

Advertising contract or commitment involving more than twenty-five thousand
dollars ($25,000);

(l)

Bank account, lock box or similar depository arrangements;

(m)

Any real estate mortgage, loan or credit agreement with any lender, any
indenture, pledge, conditional sale or title retention agreement, equipment
obligation or lease, or lease purchase agreement in each case that involves more
than twenty-five thousand dollars ($25,000);

(n)

Any agreement restricting the freedom of the Company or of its employees, to
compete in any line of business, in any geographic area or with any person or
entity.

(o)

Any other material contracts affecting the Company.

(p)

Any contract of the Company to which the United States government or any agency
thereof is a party.

All the contracts and commitments are valid and binding obligations of the
Company and, to the Sellers’ Knowledge, of the other parties thereto in
accordance with their respective terms and conditions.

There has been no breach or default of any provisions of any such contract,
commitment, lease or other agreement by the Company, or to the Sellers’
Knowledge, any other party thereto, and nothing has occurred which, with lapse
of time or the giving of notice or both, would reasonably be expected to
constitute a breach or default by the Company, or to the Sellers’ Knowledge, by
any




DIGITALTOWN- REZSOURCE STOCK PURCHASE AGREEMENT - 11




--------------------------------------------------------------------------------

other party thereto with respect to any such contract or commitment or which
would reasonably be expected to cause acceleration of any obligation of any
party thereto or the creation of any lien, encumbrance, security interest in or
upon the Purchased Stock, or the assets of Company.  Buyer has been furnished
with true and complete copies of all scheduled contracts and commitments.  

3.17

Insurance.  The Schedule of Insurance contains a correct and complete list of
all policies (including binders) of insurance held by or on behalf of the
Company or relating to its business or any of its assets (specifying the
insurer, the amount of coverage, type of insurance, risks insured, any pending
claims thereunder and claims history in the last six (6) months).  To the
Sellers’ Knowledge, such policies are valid and enforceable in accordance with
their respective terms and, are outstanding and duly in force as of the date
hereof and there is no default with respect to any provision contained in any
such policy, nor has there been any failure to give any notice or present any
claim under any such policy in a timely fashion or in the manner or detail
required thereby, which has had or reasonably might have a material adverse
effect on the enforceability of substantial rights of the Company under any such
policy.  No notice of cancellation or non-renewal with respect to, or
disallowance of any claim under, any policy has been received by the Company.
 No policy of the Company has been cancelled by the issuer within the last two
(2) years.  

3.18

Employee Benefit Plans.  Employee Benefits Pans lists all employee benefit plans
and all collective bargaining agreements relating to employee benefits with
respect to which the Company has or may incur any future or contingent
obligations, including, without limitation, all plans, agreements, arrangements,
or policies relating to deferred compensation, incentive compensation, holiday,
vacation, pensions, profit sharing, retirement income or other benefits, stock
purchase and stock option plans, bonuses, severance arrangements, health
benefits, insurance benefits and all other employee benefit or fringe benefits,
including any employee welfare benefit plans and employee pension benefit plans
within the meaning of Sections 3(1) and 3(2) of the Employee Retirement Income
Security Act of 1974, as amended ("ERISA") (collectively referred to as the
"Plans").

3.19

Potential Loss of Investment. Purchaser understands that an investment in the




DIGITALTOWN- REZSOURCE STOCK PURCHASE AGREEMENT - 12




--------------------------------------------------------------------------------

Shares is a speculative investment which involves a high degree of risk and the
potential loss of his entire investment.

3.20

Investment Purposes. The Purchaser is acquiring the Shares for his own account
as principal, not as a nominee or agent, for investment purposes only, and not
with a view to, or for, resale, distribution or fractionalization thereof in
whole or in part and no other person has a direct or indirect beneficial
interest in the amount of restricted Shares the Purchaser is acquiring herein.
Further, the Purchaser does not have any contract, undertaking, agreement or
arrangement with any person to sell, transfer or grant participations to such
person or to any third person, with respect to the restricted Shares the
Purchaser is acquiring.

3.21

The Sellers are aware that the Shares issued hereunder have not been registered
with the Securities and Exchange Commission under the Securities Act of 1933, as
amended, and have been offered pursuant to the exemption from registration
contained in Section 4(2) of said Act and Regulation D promulgated thereunder on
the ground that no public offering is involved, which reliance is based in part
upon my representations set forth herein.  It is further understood and agreed
that the Shares subscribed for hereunder may not be offered, sold, transferred,
pledged or hypothecated to any persons in the absence of registration under the
Securities Act of 1933 and applicable state securities laws, or an opinion of
counsel satisfactory to the Company that such registration is not required.  It
is further understood that a legend will be placed on Shares certificate which
sets forth the restrictions set forth herein.

 

4.

REPRESENTATIONS AND WARRANTIES BY BUYER.    

      As of the date hereof and as of the date of the Closing, Buyer represents
and warrants as follows:

4.1

Organization and Qualification of Buyer.  Buyer is duly organized, validly
existing and in good standing under the laws of Nevada.  Buyer has full
corporate power and authority to own or lease all of its properties and assets
and to conduct its business in the manner and in the places where such
properties are owned and leased or such business is now conducted




DIGITALTOWN- REZSOURCE STOCK PURCHASE AGREEMENT - 13




--------------------------------------------------------------------------------

by it.  

4.2

Authority of Buyer.  This Agreement and each of the agreements and other
documents and instruments delivered or to be delivered by Buyer pursuant to or
in contemplation of this Agreement will constitute, when so delivered, the valid
and binding obligation of Buyer and shall be enforceable in accordance with
their respective terms, except as enforceability may be limited by applicable
equitable principles (whether applied in a proceeding at law or in equity) or by
bankruptcy, insolvency, reorganization, moratorium, or similar laws affecting
creditors' rights generally, by the exercise of judicial discretion in
accordance with general equitable principles, and by equitable defenses that may
be applied to the remedy of specific performance.  The execution, delivery and
performance of this Agreement and each such agreement, document and instrument
has been duly authorized by all necessary corporate action of Buyer and is
within Buyer's corporate powers.  The execution, delivery and performance of any
such agreement, document or instrument by Buyer and the execution, delivery and
performance of this Agreement or any other agreement, document or instrument by
the Buyer does not and will not with the passage of time or the giving of notice
or both:

(i)

result in a breach of or constitute a default under any indenture or loan or
credit agreement or under any agreement of the Buyer, or any other material
agreement, lease or instrument to which Buyer is a party or by which the
property of Buyer is bound or affected;

(ii)

result in a violation of or default under any law, rule, or regulation, or any
order, writ, judgment, injunction, decree, determination, award, indenture,
material agreement, lease or instrument now in effect having applicability to
Buyer;

(iii)

 violate any provisions of the Certificate of Incorporation or Bylaws of Buyer;
or

(iv)

require any approval, consent or waiver of, or filing with, any entity, private
or governmental, which has not been obtained.

4.3

Governmental Approvals.  All requisite consents, authorizations, licenses,
permits, orders, certificates and approvals of all third parties and/or
governmental agencies, including without limitation any governmental agency or
authority of the United States, or other




DIGITALTOWN- REZSOURCE STOCK PURCHASE AGREEMENT - 14




--------------------------------------------------------------------------------

jurisdiction whose approval is necessary for Buyer to consummate the
transactions contemplated by this Agreement have been obtained.

4.5

Disclosure.  No representation or warranty in this Article 4, and no statement
contained elsewhere in this Agreement or in any schedule, exhibit, certificate
or other document furnished or to be furnished by Buyer to Sellers pursuant
hereto or in connection with the transactions contemplated under this Agreement
contains any untrue statement of a material fact or omits or will omit to state
a material fact or any fact necessary to make the statements contained therein
not materially misleading.

4.6

Purchase for Investment.  Buyer hereby represents and warrants to each Seller
that Purchaser is acquiring the Purchased Stock for its own account, for
investment, and not with a view to the distribution thereof in violation of the
Securities Act of 1933 or of the State Laws.  Buyer understands that the
Purchased Stock has not been registered under the Securities Act of 1933 (the
“Act”) or any state securities law, by reason of its sale to the Sellers in one
or more transactions exempt from registration; and that the Purchased Stock must
be held by Buyer indefinitely unless a subsequent disposition thereof is
registered under the Act and the state securities laws or is exempt from
registration.

Buyer represents and warrants to the Sellers that the sale of the Purchased
Stock to it hereunder is exempt from registration under the provisions of
Section 4(2) of the Act.

4.7

Acknowledgment of Disclaimer of Profits.  Buyer expressly acknowledges and
agrees that Sellers have not made any representation or warranty with respect to
the future profitability or financial prospects of the Company after the Closing
Date.

4.8

No General Solicitation or Advertising. Neither any Buyer nor any of its
affiliates nor any person acting on its or their behalf (i) has conducted or
will conduct any general solicitation (as that term is used in Rule 502(c) of
Regulation D) or general advertising with respect to any of the Shares, or (ii)
made any offers or sales of any security or solicited any offers to buy any
security under any circumstances that would require registration of the Shares
under the Securities Act of 1933, as amended (the "Securities Act").




DIGITALTOWN- REZSOURCE STOCK PURCHASE AGREEMENT - 15




--------------------------------------------------------------------------------







5.

COVENANTS OF THE SELLERS.

The Sellers covenant and agree as follows throughout the period from the date
hereof through and including the Closing:

5.1

Restrictions.  Sellers shall cause the Company to conduct the business and
operations in which it is engaged only in the ordinary course substantially the
manner in which such business and operations have been previously conducted and,
furthermore, without limiting the generality of the foregoing, Sellers shall
cause the Company to not (except with the prior written consent of the Buyer
which shall not be unreasonably withheld):

(a)

Redeem, purchase, repurchase or retire any of the capital stock of the Company,
or declare or pay any dividends or make any other payments or distribution upon
any of the capital stock of the Company, except that the Company is authorized
to make a distribution to Skidmore prior to or after Closing in the amount of
$30,000;

(b)

Make or permit any material change in or cease in whole or in significant part
its present business;

(c)

Sell, lease, transfer or otherwise dispose of all or any material portion of its
assets including, without limitation, rights to patents, know-how, intellectual
property or other intangible assets or cancel any debts or claims, except sales
of inventory in the ordinary course of business or immaterial amounts of other
intangible personal property not required in the business;

(d)

Make any change in the Certificate of Incorporation or Bylaws of the Company;

(e)

Make any change in the authorized or issued and outstanding capital stock of the
Company including any changes involving treasury shares;

(f)

Grant any options or rights to purchase any securities of the Company;

(g)

Effect any dissolution, winding up, liquidation or termination of the business
of the Company;




DIGITALTOWN- REZSOURCE STOCK PURCHASE AGREEMENT - 16




--------------------------------------------------------------------------------

5.2

Notice of Breach.  To the extent Sellers obtain actual knowledge that any of the
representations or warranties contained in Article 3 hereof would be incorrect
in any material respect were those representations or warranties made
immediately after such knowledge was obtained, Sellers shall notify Buyer in
writing promptly of such fact and exercise their reasonable efforts to remedy
same to the extent within Sellers' control.

5.3

Access.  Sellers will permit Buyer, its counsel, its auditors and its appraisers
to inspect and copy all Company records and documents in the Company's and
Sellers' custody, care or control and to have reasonable access to all places of
their business throughout all regular business hours, provided such inspections
do not unduly disrupt the conduct of business, provided, further, that Buyer
shall not contact the Company's customers, suppliers or employees without the
prior written consent of Sellers, which consent shall not be unreasonably
withheld or delayed.

5.4

Authorization from Others.  Sellers shall use reasonable efforts to obtain all
authorizations, consents and approvals of third parties or governmental agencies
that may be required to permit the consummation of the transactions contemplated
by this Agreement.

5.5

Consummation of Agreement.  Sellers shall use reasonable best efforts to satisfy
all conditions to the Closing that are within their control to the end that the
transactions contemplated by this Agreement shall be fully carried out.

5.7

Business Intact; Relationships with Customers and Suppliers.  Sellers shall use
commercially reasonable efforts to keep intact the business of the Company, to
keep available its key employees and to maintain the goodwill of its customers,
distributors and suppliers and other persons having business dealings with it.

6.

COVENANTS OF SELLERS AND BUYER.

6.1

Regulatory Filings.  Each of the parties hereto will furnish to the other party
hereto such necessary information and reasonable assistance as such other party
may reasonably request in connection with its preparation of necessary filings
or submissions to any governmental agency.  Buyer and Sellers each agree to
timely file any information reports,




DIGITALTOWN- REZSOURCE STOCK PURCHASE AGREEMENT - 17




--------------------------------------------------------------------------------

applications or notices required to be filed in connection with the transactions
contemplated by this Agreement by the (i) Hart-Scott-Rodino Antitrust
Improvements Act and the regulations promulgated thereunder (the "HSR Act") and
(ii) the Omnibus Trade and Competitiveness Act of 1988 (the "1988 Trade Act").

6.2

Consummation of Agreement.   Buyer shall use its reasonable best efforts to
satisfy all conditions to the Closing that are within its control to the end
that the transaction contemplated by this Agreement shall be fully carried out.

6.3

Authorization From Others.  Buyer shall use its reasonable efforts to obtain all
authorizations, consents and approvals of third parties or governmental agencies
that may be required to permit the consummation of the transactions contemplated
by this Agreement.

7.

CONDITIONS PRECEDENT TO THE OBLIGATIONS OF BUYER TO CLOSE.

The obligation of Buyer to acquire the Purchased Stock as contemplated hereby,
and to perform its other obligations hereunder to be performed on or after the
Closing, shall be subject to the fulfillment, on or prior to the Closing Date,
unless otherwise waived in writing by Buyer, of the following conditions:

7.1

Representations and Warranties.  The representations and warranties of Sellers
set forth in Article 3 hereof shall be true and correct in all material respects
on the Closing Date as if made on and as of such date, and Buyer shall have
received a certificate to such effect, executed by Sellers and dated as of the
Closing Date, in form satisfactory to Buyer.

7.2

Performance of Covenants.  Sellers shall have performed in all material respects
all of their covenants and obligations contained in this Agreement to be
performed on or prior to the Closing Date, and Buyer shall have received a
certificate to such effect, executed by the Sellers and dated as of the Closing
Date, in form satisfactory to Buyer.

7.3

Threatened or Pending Proceedings. No proceedings shall have been initiated or
threatened by any governmental department, commission, bureau, board, agency or
instrumentality, foreign or domestic, or any other bona fide third party seeking
to enjoin or




DIGITALTOWN- REZSOURCE STOCK PURCHASE AGREEMENT - 18




--------------------------------------------------------------------------------

otherwise restrain or to obtain an award for damages in connection with the
consummation of the transactions contemplated hereby.

7.4

Corporate Action.  All corporate action necessary to authorize (i) the
execution, delivery and performance by Sellers of this Agreement and any other
agreements or instruments contemplated hereby to which Sellers are a party and
(ii) the consummation of the transactions and performance of its other
obligations contemplated hereby and thereby shall have been duly and validly
taken by Sellers, and the Buyer shall have been furnished with copies of all
applicable resolutions adopted by the Board of Directors of Kaiyaco, certified
by the Secretary or Assistant Secretary of Kaiyaco.

7.5

Delivery of Certificates and Documents to Buyer. Kaiyaco shall have delivered,
or cause to be delivered, to the Buyer certificates as to the legal existence
and good standing of the Company issued by the State of and/or such other
appropriate official thereof.

8.

CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLERS TO CLOSE.

The obligation of Sellers to sell the Purchased Stock as contemplated hereby,
and to perform their other obligations hereunder to be performed on or after the
Closing, shall be subject to the fulfillment, on or prior to the Closing Date,
unless otherwise waived in writing by the Sellers, of the following conditions:

8.1

Representations and Warranties.  The representations and warranties of Buyer set
forth in Article 4 hereof shall be true and correct in all material respects on
the Closing Date as if made on and as of such date, and the Sellers shall have
received a certificate to such effect, executed by the President or any Vice
President of Buyer and dated as of the Closing Date, in form satisfactory to the
Sellers.

8.2

Performance of Covenants.  Buyer shall have performed in all material respects
all of its covenants and obligations contained in this Agreement to be performed
on or prior to the Closing Date, and the Sellers shall have received a
certificate to such effect, executed by the President or any Vice President of
the Buyer and dated as of the Closing Date, in form satisfactory to Sellers.




DIGITALTOWN- REZSOURCE STOCK PURCHASE AGREEMENT - 19




--------------------------------------------------------------------------------

8.3

Corporate Action.  All corporate action necessary to authorize (i) the
execution, delivery and performance by Buyer of this Agreement and any other
agreements or instruments contemplated hereby to which Buyer is a party and (ii)
the consummation of the transactions and performance of its other obligations
contemplated hereby and thereby shall have been duly and validly taken by Buyer,
and the Sellers shall have been furnished with copies of all applicable
resolutions adopted by the Board of Directors of Buyer, certified by the CEO,
Secretary or Assistant Secretary of Buyer.

8.4

Threatened or Pending Proceedings.  No proceedings shall have been initiated or
threatened by any governmental department, commission, board, bureau, agency or
instrumentality, foreign or domestic, or any other bona fide third party seeking
to enjoin or otherwise restrain or to obtain an award for damages in connection
with the consummation of the transactions contemplated hereby.

8.5

Delivery of Certificates and Documents to Sellers. If requested by the Sellers,
Buyer shall have delivered, or cause to be delivered, to the Sellers
certificates as to the legal existence and good standing of Buyer issued by the
State of and/or such other appropriate official thereof.

9.

TERMINATION OF AGREEMENT.

9.1

Termination.  At any time prior to the Closing Date, this Agreement may be
terminated (i) by the mutual consent of the Buyer and Sellers, (ii) by Sellers
if there has been a material misrepresentation, breach of warranty or breach of
covenant by Buyer in its representations, warranties and covenants set forth
herein, (iii) by Buyer if there has been a material misrepresentation, breach of
warranty or breach of covenant by the Sellers in their representations,
warranties and covenants set forth herein that would reasonably be expected to
have a Material Adverse Effect, (iv) by the Sellers if the conditions stated in
Article 8 have not been satisfied at or prior to the Closing Date or (v) by
Buyer if the conditions stated in Article 7 have not been satisfied at or prior
to the Closing Date.

9.2

Effect of Termination.  If this Agreement shall be terminated as above provided,




DIGITALTOWN- REZSOURCE STOCK PURCHASE AGREEMENT - 20




--------------------------------------------------------------------------------

this Agreement shall become null and void and have no effect and all obligations
of the parties hereunder shall terminate without liability of any party to the
other; provided however, that nothing in this Section 9.2 shall prevent any
party from seeking or obtaining damages or appropriate equitable relief for the
breach of any covenant made by any other party hereto.

9.3

Right to Proceed.  Anything in this Agreement to the contrary notwithstanding,
if any of the conditions specified in Article 7 hereof have not been satisfied
at or prior to the Closing, Buyer, having otherwise satisfied its obligations or
met conditions to Closing hereunder, shall have the right to proceed with the
transactions contemplated hereby without waiving any of its rights hereunder,
and if any of the conditions specified in Article 8 hereof have not been
satisfied at or prior to the Closing, the Sellers, having otherwise satisfied
their obligations or met conditions to Closing hereunder, shall have the right
to proceed with the transactions contemplated hereby without waiving any of
their rights hereunder.

9.4

Notice of Breach.  To the extent Buyer obtains knowledge before the Closing Date
that any of the representations or warranties contained in Article 4 hereof
would be incorrect in any material respect were those representations or
warranties made immediately after such knowledge was obtained, the Buyer shall
notify Sellers in writing promptly of such fact and exercise its reasonable
efforts to remedy same to the extent within Buyer's control.

10.

RIGHTS AND OBLIGATIONS SUBSEQUENT TO CLOSING.

10.1

Survival of Representations and Warranties.  All representations, warranties,
covenants and obligations herein shall be deemed to have been relied upon by the
other party, shall survive the execution and delivery of this Agreement for a
period of one year at which time all representations, warranties, covenants and
obligations shall terminate.

10.2

Further Assurances.  From time to time after the Closing and without further
consideration, the parties will execute and deliver, or arrange for the
execution and delivery of such other instruments of conveyance and transfer and
take such other action or arrange for such other actions as may reasonably be
requested to more effectively complete any of the transactions provided for in
this Agreement or any document annexed hereto.




DIGITALTOWN- REZSOURCE STOCK PURCHASE AGREEMENT - 21




--------------------------------------------------------------------------------

11.

INDEMNIFICATION AND SETOFF.

11.1

Indemnification by the Sellers.  The Sellers hereby agree to defend, indemnify
and hold Buyer harmless from and against any damages, liabilities, losses and
expenses, excluding consequential, special, punitive and diminution in value
damages (including, without limitation, reasonable attorneys' fees) (“Loss”)
which may be sustained or suffered by Buyer arising out of, based upon, or by
reason of a breach of any representation or warranty, or a failure to perform
any agreement or covenant made by the Sellers in this Agreement.

11.2

Indemnification by the Buyer.  The Buyer hereby agrees to defend, indemnify and
hold the Sellers harmless from and against any Loss which may be sustained or
suffered by the Sellers arising out of, based upon, or by reason of a breach of
any representation or warranty, or a failure to perform any agreement or
covenant, made by the Buyer in this Agreement or in any exhibit, schedule,
certificate or financial statement delivered hereunder, or arising out of, based
upon, or by reason of any claim, action or proceeding asserted or instituted
growing out of any matter or thing covered by such breached representations,
warranties or covenants.

11.3 Notice; Defense of Claims.  Each party to this Agreement shall give prompt
written notice to the other party or parties to this Agreement under each claim
for indemnification hereunder specifying the amount and nature of the claim, and
of any matter which is likely to give rise to an indemnification claim.  Each
party to this Agreement has the right to participate at its own expense in the
defense of any such matter or its settlement, or the indemnifying party may take
over the defense of such matter so long as such defense is reasonably
expeditious, and in the event the indemnifying party is defending such matter,
the indemnified party shall not consent to the entry of judgment or enter into
any settlement by which such indemnifying party is to be bound and which
settlement does not include as an unconditional term the giving by the
indemnified party and the claimant or plaintiff to such indemnifying party of a
release from all liability in respect to such claim or litigation.  Failure to
give timely notice of a matter which may give rise to an indemnification claim
shall not affect the rights of the indemnified party to collect such claims from
the indemnifying party except to the extent such failure to so notify




DIGITALTOWN- REZSOURCE STOCK PURCHASE AGREEMENT - 22




--------------------------------------------------------------------------------

adversely affects the indemnifying party's ability to defend such claim against
a third party.  No indemnifying party, in the defense of any claim or litigation
shall, except with the consent of an indemnified party, which consent shall not
be unreasonably withheld or delayed, consent to entry of any judgment or enter
into any settlement by which such indemnified party is to be bound and which
judgment or settlement does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such indemnified party of a release from
all liability in respect to such claim or litigation.   

11.4

Limitations.  Notwithstanding Section 11.1, the Sellers shall not have any
obligation to indemnify Buyer with respect to any Losses (i) until the aggregate
amount of all Losses that Buyer suffered, sustained, incurred or paid or are
required to pay exceeds or may exceed One Hundred Thousand Dollars ($100,000)
(the “Threshold”), at which point the Sellers shall be obligated to indemnify
Buyer from and against all Losses relating back to the first dollar, (ii) in
excess of $1,000,000 in the aggregate (the “Cap”) or (iii) with respect to any
matter related to Sellers with respect to which Buyer was aware in reasonable
detail prior to Closing; provided, the foregoing notwithstanding, the Threshold
and Cap shall not apply to any Losses arising out of, resulting from or related
to the breach by Sellers of the representations and warranties set forth in
Sections 3.1, 3.2, and 3.5 of this Agreement, but with respect to Sections 3.1,
3.2 and 3.5, only to the extent that Buyer has not received all right, title and
interest in the Purchased Stock.

11.5

Exclusive Remedy.  An indemnified party’s exclusive remedy for Losses arising
out of any breach of any representation, warranty, agreement or covenant of
another Party contained herein shall be indemnification pursuant to this Section
11.

11.6

Taxes and Insurance; Mitigation.  Any calculation of Losses shall be reduced to
take into account any net tax benefit actually realized by the indemnified party
as a result of such Losses.  In the event any Losses are potentially covered by
insurance, the indemnified party agrees to use reasonable efforts to seek
recovery under such insurance and any such insurance recovery shall reduce the
amount of Losses payable by the indemnifying party.  The indemnified




DIGITALTOWN- REZSOURCE STOCK PURCHASE AGREEMENT - 23




--------------------------------------------------------------------------------

party shall take all reasonable actions to mitigate the extent and amount of any
such Losses.

11.7

Subrogation.  Upon payment in full of any indemnification claim by the
indemnifying party, the indemnifying party shall be subrogated to the extent of
such payment to the rights of the indemnified party against any person or entity
with respect to the subject matter of such indemnified claim.

11.8

Cooperation.  The indemnified party and indemnifying party shall cooperate with
each other in all reasonable respects in connection with the defense of any
Third Party Claim, including making available records relating to such claim and
furnishing, without expense to the indemnifying party, management employees of
the indemnified employees as may be reasonably necessary for the preparation of
the defense of any such claim or for testimony as witness in any proceeding
relating to such claim.

12.

NON-DISCLOSURE COVENANTS.

12.1

Disclosure of Information.  It is understood that the business of Company is of
a confidential nature.  Prior to the date hereof the Company may have revealed
and on or after the date hereof the Company may reveal to the Buyer confidential
information concerning Company or any of Company's affiliates or subsidiaries
which, if known to competitors thereof, would damage Company or its said
affiliates or subsidiaries.  The Buyer agrees that it will never, and will cause
its representatives, agents, directors, officers and employees to not, divulge
or appropriate to its own use, or to the use of any third party, any secret or
confidential information or knowledge obtained by them concerning Company or its
subsidiaries or affiliates, including, but not limited to, information
pertaining to methods, processes, designs, equipment, catalogs, customer lists
and operating procedures.  The restrictions contained in this paragraph against
disclosing or using confidential information shall not apply to information
which is in the public domain other than by reason of Sellers or Buyer’s breach
of this Agreement or to information previously disclosed by Sellers or the
Company to prospective purchasers of the Company, which prospective purchasers
have executed and delivered nondisclosure agreements to the Company.  Sellers
represent that such confidentiality agreements are contracts between the




DIGITALTOWN- REZSOURCE STOCK PURCHASE AGREEMENT - 24




--------------------------------------------------------------------------------

Company and such prospective buyers and that they provide in pertinent part for
inter alia:  a prohibition on the prospective buyer's use or disclosure of such
confidential information, a return (except for one certain prospective buyer) of
the confidential material at the Company's request, and a prohibition on
solicitation of the Company's employees for a period after the date of execution
of the confidentiality agreement.  

13.

MISCELLANEOUS.

13.1

Taxes.  Any taxes in the nature of sales or transfer tax and any stock transfer
tax, payable on the sale or transfer of all or any portion of the Purchased
Stock or the    consummation of any other transaction contemplated hereby shall
be paid by Sellers.

13.2

Assignability.  Neither this Agreement nor any rights or obligations hereunder,
are assignable by Sellers or the Company, except that Sellers may assign their
rights hereunder to an affiliate of Sellers.  The rights of Buyer under this
Agreement are assignable in part or wholly to any company controlled by,
controlling or under common control with Buyer and any assignee of Buyer shall
succeed to and be possessed of the rights of Buyer hereunder to the extent of
the assignment made; provided, however, that and such assignment by Buyer shall
not relieve Buyer of its obligations hereunder.  In addition, after the Closing,
Buyer may assign all of its rights and/or obligations under this Agreement to
any person who acquires either the stock of Buyer or the Company, or
substantially all of the assets of the Company; provided, however, that any such
assignment by Buyer shall not relieve Buyer of its obligations hereunder.

13.4

Section Headings.  The Section and paragraph headings in this Agreement are for
convenience of reference only and shall not be deemed to alter or affect
provisions thereof. All Exhibits and/or Schedules hereto shall be initialed for
identification or may be physically annexed hereto, but in either event such
Exhibits or Schedules shall be deemed to be a part hereof.

13.5

Waiver.  Neither the failure nor any delay on the part of any party hereto in
exercising any right, power or remedy hereunder shall operate as a waiver
thereof, or of any other right, power or remedy or preclude any further or other
exercise thereof, or the exercise of




DIGITALTOWN- REZSOURCE STOCK PURCHASE AGREEMENT - 25




--------------------------------------------------------------------------------

any other right, power or remedy.

13.6

Expenses.  Except as otherwise provided herein, the Buyer and Sellers shall pay
the fees and expenses of their respective accountants and legal counsel incurred
in connection with the transactions contemplated by this Agreement.

13.7

Notices.  Any notices required or permitted to be given hereunder shall be given
in writing and delivered in person or sent certified mail, postage prepaid,
return receipt requested, to the respective parties at such addresses as may
hereinafter be designated by such party in writing to other parties.  

13.8

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of Washington.

13.9

Entire Agreement.  This Agreement contains the entire agreement between the
parties hereto with respect to the transaction contemplated herein and shall not
be modified or amended except by an instrument in writing signed by the parties
hereto.

13.10 Validity.  The invalidity or unenforceability of any particular provision
of this Agreement shall not affect any other provisions hereof, and this
Agreement shall be construed in all other respects as if such invalid and
unenforceable provisions were omitted.

13.11 Counterparts.  This Agreement may be signed in any number of counterparts
each of which shall be deemed to be an original and all of which together shall
constitute but one and the same instrument.

13.12

Amendments.  No amendment or modification of any provision of this Agreement
shall be effective unless the same shall be set forth in a writing duly executed
by the Sellers and Buyer, and then only to the extent specifically set forth
therein.

13.13

Arbitration.  All disputes arising or otherwise under this Agreement shall be
resolved by arbitration in accordance with the Commercial Arbitration Rules of
the American Arbitration Association.  Arbitration shall be by a panel of three
arbitrators experienced in the matters at issue with one such arbitrator
selected by Sellers, one such arbitrator selected by Buyer and one such
arbitrator selected by such earlier selected arbitrators.  The arbitration shall




DIGITALTOWN- REZSOURCE STOCK PURCHASE AGREEMENT - 26




--------------------------------------------------------------------------------

be held in such place in King County, Washington, as may be specified by a
majority of the arbitrators (or any place agreed to by the Parties).  The
decision of a majority of the arbitrators shall be final and binding as to any
matters submitted under this Section 13.13; provided, however, if necessary,
such decision and satisfaction procedure may be enforced by the successful Party
in any court of record having jurisdiction over the subject matter and over the
affiliated Parties.  All costs and expenses incurred in connection with any such
arbitration proceeding (including reasonable attorney’s fees) shall be borne by
the Party against which the decision is rendered, or, if no decision is
rendered, such costs and expenses shall be borne equally by the Sellers and
Buyer.  If the arbitrator’s decision is a compromise or is in favor of one Party
as to some issues and in favor of another Party as to other issues, the
determination of which Party or Parties bears the costs and expenses incurred in
connection with any such arbitration proceeding shall be made by a majority of
the arbitrators on the basis of such arbitrators’ assessment of the relative
merits of the Parties’ positions and the relative degree to which each Party was
successful.  




IN WITNESS WHEREOF, we have set our hands and seals as of the date first above
written.




DIGITALTOWN, INC.




By:  _______________________________

Signature: ______________________________________




CLINT SKIDMORE:




By:  _______________________________

Signature: __________________________________________




DIGITALTOWN- REZSOURCE STOCK PURCHASE AGREEMENT - 27




--------------------------------------------------------------------------------




KAIYACO VENTURES LTD.:




By: ________________________________

Signature: __________________________________________








DIGITALTOWN- REZSOURCE STOCK PURCHASE AGREEMENT - 28




--------------------------------------------------------------------------------








DIGITALTOWN- REZSOURCE STOCK PURCHASE AGREEMENT - 29


